DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
Claims 1-13 and 30 are canceled; claims 14-29 and 31-32 are pending.

Response to Arguments
Applicant’s arguments filed on 11/22/2022 with respect to the claim(s) have been considered but are moot in view of new grounds of rejection.  

Claim Objections
Claims 18-19 are objected to because of the following informalities:  TSF is not defined and should be in parenthesis.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 17-21, 28-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2018/0279224 (Prov. Appl. 62/474,871 Filed on Mar. 22, 2017) in view of Huang et al., US 2020/0059861 (Huang’861).
Claim 14, Yang discloses (fig 6) a communication apparatus, comprising: 
a receiver which, in operation and in a Wake-up Radio (WUR) state ([0137] a WUR Beacon during an “On” period of the WURx of the receiving device), receives a WUR Beacon transmission in a WUR beacon interval (fig 6, [0137] transmitting device also periodically transmits a WUR Beacon during an “On” period of the WURx of the receiving device), 
the receiver being configured not to receive buffered downlink traffic data during the WUR state ([0126] receiving device 310 is in the reduced power state, 802.11 RCM 312 is OFF and receiving device 310 is unable to receive or process 802.11 data packets), 
wherein, during the WUR state, the communication apparatus continues to operate through the WUR beacon interval for two WUR duty cycles (fig 6, WURx2 612), 
the WUR beacon interval being configured for receiving one WUR Beacon transmission (fig 6, [0137] transmitting device also periodically transmits a WUR Beacon during an “On” period of the WURx of the receiving device), and 
each WUR duty cycle including a WUR awake state and a WUR doze state (fig 6, duty-cycle period of WURx2, on, off); and 
circuitry which (fig 3, [0124] RCM 312 may execute a program that places at least a major portion of the electronic circuits inside 802.11 RCM 312), in operation: 
determines wake-up operating parameters ([0124] processor associated with 802.11 RCM 312 responds to the wake-up interrupt generated by LP-WUR 314 by powering up the electronic circuits inside 802.11 RCM 312 thereby resuming its capability to communicate utilizing IEEE 802.11 standard signaling) including a starting point of a duty cycle schedule of the receiver ([0133] The duty-cycled mode is defined as an operating mode in which the WURx is active and detecting for packets complying with WUR signaling format during a fraction of every duty-cycle period, [0136] an “On” period typically starts at the beginning of a duty-cycle period), wherein the duty cycle schedule specifies a period of the WUR duty cycle ([0133] The duty-cycled mode is defined as an operating mode in which the WURx is active and detecting for packets complying with WUR signaling format during a fraction of every duty-cycle period); and  
enters WUR mode by communicating with a second communication apparatus ([0133] the transmitting device must be able to transmit a wake-up packet during an “On” period of the WURx in order to wake up the receiving device), 
but is silent on, 
wherein a start timing of the WUR awake state is aligned with a target WUR Beacon transmission time (TWBTT) of the WUR Beacon transmission in the WUR mode or aligned with the TWBTT with an added constant time offset.  
However, as Huang’861 discloses wherein a start timing of the WUR awake state is aligned with a target WUR Beacon transmission time (TWBTT) of the WUR Beacon transmission in the WUR mode (fig 3, WUR beacon interval, TWBTT, [0023] device may receive or attempt to receive, using the WUR beacon timing information, one or more LP-WUR beacon frames at target wake-up radio beacon transmission times (TWBTTs) which are defined, at least in part, by the WUR beacon timing information) or aligned with the TWBTT with an added constant time offset (fig 3, TSF 0 indicated offset, WUR beacon interval, TWBTT).   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yang invention with Huang’861 invention to include the claimed limitation(s) so as to enable the network to send beacon frame at the target wake-up radio beacon transmission times in order for the device to receive the beacon frame at and/or during radio wakeup time.  
Claim 17, Yang as modified discloses the communication apparatus according to claim 14, wherein the wake-up operating parameters include a period of the duty cycle schedule of the receiver (Yang [0141] the WURx was scheduled to leave the “On” period), and the period of the duty cycle schedule is an integer multiple of a WUR Beacon interval Yang (fig 6, WUR beacon interval 615, duty-cycle period) or a fraction of the WUR Beacon interval of the WUR Beacon transmission.  
Claim 18, Yang as modified discloses the communication apparatus according to claim 14, wherein one of the wake-up operating parameters is a WUR TSF timer accuracy (Yang [0135] clock information contained in the WUR Beacons is used by the WURx of the receiving device (such as WURx1 610 and WURx2 612) to maintain synchronization between a clock of the receiving device and the clock of the transmitting device, [0136] a timer synchronization function or TSF).  
Claim 19, Yang as modified discloses the communication apparatus according to claim 14, wherein one of the wake-up operating parameters is a time resolution of partial TSF (Yang [0135] clock information contained in the WUR Beacons is used by the WURx of the receiving device (such as WURx1 610 and WURx2 612) to maintain synchronization between a clock of the receiving device and the clock of the transmitting device, [0136] partial timestamp (such as partial TSF)).  
Claim 20, Yang as modified discloses the communication apparatus according to claim 14, wherein the wake-up operating parameters are classified into nonconfigurable wake-up operating parameters (Yang fig 3, receiving device 310, transmitting device 305) and configurable wake-up operating parameters (Yang [0136] AP performs an association procedure or a WUR configuration procedure).  
Claim 21, Yang as modified discloses the communication apparatus according to claim 20, wherein the communication apparatus exchanges the nonconfigurable wake-up operating parameters with the second communication apparatus via a synchronization procedure or an association procedure (Yang [0136] the transmitting device and the receiving device also agree on a clock value where a duty-cycle of the receiving device starts, while an “On” period typically starts at the beginning of a duty-cycle period).  
Claim 28, see claim 14 for the rejection, Yang discloses a method implemented by a communication apparatus, comprising: 
determining wake-up operating parameters including a starting point of a duty cycle schedule and entering Wake-up Radio (WUR) mode by communicating with a second communication apparatus, wherein the duty cycle schedule specifies a period of a WUR duty cycle, and 
wherein, during a WUR state, the communication apparatus continues to operate through a WUR beacon interval for two WUR duty cycles, the WUR beacon interval being configured for receiving one WUR Beacon transmission, and 
each WUR duty cycle including a WUR awake state and a WUR doze state; and 
receiving a WUR Beacon transmission in the WUR beacon interval and refraining from receiving buffered downlink traffic data during the WUR state, 
wherein a start timing of the WUR awake state is aligned with a target WUR Beacon transmission time (TWBTT) of the WUR Beacon transmission in the WUR mode or aligned with the TWBTT with an added constant time offset.  
Claim 29, Yang as modified discloses the communication apparatus according to claim 14, wherein each timing of the starting point of the duty cycle schedule of the receiver is aligned within a margin of Time Synchronization Function (TSF) timer accuracy (Yang [0136] the receiving device may correct any drift of its local clock (relative to the clock of the transmitting device) with the clock information (of the transmitting device) received in a WUR Beacon).  
Claim 31, see claim 14 for the rejection, Yang discloses the communication apparatus, comprising: 
a receiver which, in operation and in a Wake-up Radio (WUR) state, receives a WUR Beacon transmission in a WUR beacon interval, 
the receiver being configured not to receive buffered downlink traffic data during the WUR state, wherein, during the WUR state, 
the communication apparatus continues to operate through the WUR beacon interval for two WUR duty cycles, the WUR beacon interval being configured for receiving one WUR Beacon transmission, and 
each WUR duty cycle including a WUR awake state and a WUR doze state; and 
circuitry which, in operation: determines wake-up operating parameters including a starting point of a duty cycle schedule of the receiver, 
wherein the duty cycle schedule specifies a period of the WUR duty cycle; and 
enters WUR mode by communicating with a second communication apparatus, wherein a start timing of a target WUR Beacon transmission time (TWBTT) of the WUR Beacon transmission in the WUR mode is aligned with the WUR awake state or aligned with the WUR awake state with an added constant time offset.  
Claim 32, Yang as modified discloses the communication apparatus according to claim 14, wherein the circuitry, in operation: 
determines the wake-up operating parameters including nonconfigurable wake-up operating parameters (Yang [0136] the transmitting device is able to determine when an “On” period of the WURx of the receiving device starts and ends in accordance with the clock of the transmitting device) and configurable wake-up operating parameters, wherein: the configurable wake-up operating parameters include the starting point of the duty cycle schedule of the receiver, and the nonconfigurable wake-up operating parameters include a time duration for turning on a primary connectivity radio of the communication apparatus (Yang [0136] the transmitting device is able to determine when an “On” period of the WURx of the receiving device starts and ends in accordance with the clock of the transmitting device, because the receiving device is supposed to determine when its “On” periods start and end in accordance with its local clock, which is synchronized with the clock of the transmitting device).
Claim(s) 15-16 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2018/0279224 (Prov. Appl. 62/474,871 Filed on Mar. 22, 2017) and Huang et al., US 2020/0059861 (Huang’861) in view of Min et al., US 2017/0280498.
Claim 15, Yang as modified discloses the communication apparatus according to claim 14, 
but Yang and Huang’861 invention is silent on,  
wherein the circuitry, in operation, determines the wake-up operating parameters via a WUR negotiation procedure, and enters the WUR mode via a WUR mode entry procedure.  
However, as Min discloses wherein the circuitry, in operation, determines the wake-up operating parameters via a WUR negotiation procedure, and enters the WUR mode via a WUR mode entry procedure ([0032] The AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation, such as center frequency, bandwidth, etc., before the main radio enters the low-power wake-up mode (i.e., the main radio is off and LP-WUR is on)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yang and Huang’861 invention with Min invention to include the claimed limitation(s) so as to enable the network to negotiate on the parameters for receiving WUR beacon in according with the allocated resources in order to enter a wake-up mode.  
Claim 16, Yang as modified discloses the communication apparatus according to claim 14, 
but Yang and Huang’861 invention is silent on,  
wherein the circuitry, in operation, determines the wake-up operating parameters and enters the WUR mode via an integrated WUR negotiation and a WUR mode entry procedure.  
However, as Min discloses wherein the circuitry, in operation, determines the wake-up operating parameters and enters the WUR mode via an integrated WUR negotiation and a WUR mode entry procedure ([0032] The AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation, such as center frequency, bandwidth, etc., before the main radio enters the low-power wake-up mode (i.e., the main radio is off and LP-WUR is on)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yang and Huang’861 invention with Min invention to include the claimed limitation(s) so as to enable the network to negotiate on the parameters for receiving WUR beacon in according with the allocated resources in order to enter a wake-up mode.  
Claim 22, Yang as modified discloses the communication apparatus according to claim 20, 
but Yang and Huang’861 invention is silent on,  
wherein the communication apparatus negotiates the configurable wake-up operating parameters with the second communication apparatus via a WUR negotiation procedure.  
However, as Min discloses wherein the communication apparatus negotiates the configurable wake-up operating parameters with the second communication apparatus via a WUR negotiation procedure ([0032] AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation, such as center frequency, bandwidth, etc., before the main radio enters the low-power wake-up mode (i.e., the main radio is off and LP-WUR is on)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yang and Huang’861 invention with Min invention to include the claimed limitation(s) so as to enable the network to negotiate on the parameters for receiving WUR beacon in order to enter a wake-up mode for proper receiving of the WUR beacon.  
Claim 23, Yang as modified discloses the communication apparatus according to claim 20, 
but Yang and Huang’861 invention is silent on,  
wherein the communication apparatus negotiates the configurable wake-up operating parameters with the second communication apparatus, and enters the WUR mode via an integrated WUR negotiation and WUR mode entry procedure.  
However, as Min discloses wherein the communication apparatus negotiates the configurable wake-up operating parameters with the second communication apparatus, and enters the WUR mode via an integrated WUR negotiation and WUR mode entry procedure ([0032] AP transmitter, main radio and receiver can first negotiate and agree on parameters for the LP-WUR receiver operation, such as center frequency, bandwidth, etc., before the main radio enters the low-power wake-up mode (i.e., the main radio is off and LP-WUR is on), - the transmitting and receiving form an integrated WUR negotiation, an association procedure, and a negotiation procedure).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yang and Huang’861 invention with Min invention to include the claimed limitation(s) so as to enable the network to negotiate on the parameters for receiving WUR beacon in order to enter a wake-up mode for proper receiving of the WUR beacon.  
Claim 24, see claim 23 for the rejection, Yang as modified discloses the communication apparatus according to claim 20, 
wherein the communication apparatus negotiates the configurable wake-up operating parameters with the second communication apparatus via an association procedure, and enters the WUR mode via a WUR mode entry procedure.  
Claim 25, see claim 23 for the rejection, Yang as modified discloses the communication apparatus according to claim 20, wherein the communication apparatus operating in the WUR mode negotiates the configurable wake-up operating parameters with the second communication apparatus via a WUR negotiation procedure.  
Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US 2018/0279224 (Prov. Appl. 62/474,871 Filed on Mar. 22, 2017) and Huang et al., US 2020/0059861 (Huang’861) in view of Li et al., US 2019/0320388.
Claim 26, Yang as modified discloses the communication apparatus according to claim 14, 
but Yang and Huang’861 invention is silent on,  
wherein the communication apparatus and a third communication apparatus are associated with the second communication apparatus, and the starting point of the duty cycle schedule of the communication apparatus is different from a starting point of a duty cycle schedule of the third communication apparatus. 
However, as Li discloses wherein the communication apparatus and a third communication apparatus are associated with the second communication apparatus ([0123] Stations in different groups have different duty cycle configuration information and staggered awake windows, without any overlapping part), and the start point of the duty cycle schedule of the communication apparatus is different from a start point of a duty cycle schedule of the third communication apparatus ([0123] Stations in different groups have different duty cycle configuration information and staggered awake windows, without any overlapping part). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yang and Huang’861 invention with Li invention to include the claimed limitation(s) so as to enable the network to set different duty cycle for each different type device in order to ensure the device is woken up thereby reducing data transmission delay.  
Claim 27, Yang as modified discloses the communication apparatus according to claim 17, 
but Yang and Huang’861 invention is silent on,  
wherein the communication apparatus and a third communication apparatus are associated with the second communication apparatus, and the period of the duty cycle schedule of the communication apparatus is same as a period of a duty cycle schedule of the third communication apparatus.  
However, as Li discloses wherein the communication apparatus and a third communication apparatus are associated with the second communication apparatus, and the period of the duty cycle schedule of the communication apparatus is same as a period of a duty cycle schedule of the third communication apparatus ([0123] The radio access point groups stations whose duty cycle configuration information is the same to a same group.  Stations in a same group have same duty cycle configuration information).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Yang and Huang’861 invention with Li invention to include the claimed limitation(s) so as to enable the network to set same duty cycle for group of same type devices in order to ensure the devices are woken up and receives same data information thereby minimizing further retransmission of data thereby optimizing system resources.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647